internal_revenue_service number release date index numbers department of the treasury person to contact telephone number refer reply to cc dom corp - plr-111190-99 date date re taxpayer attorney-in-fact company sub state a state b business c date d date e date f type g insurance state a statute a b c plr-111190-99 d stock exchange this is in response to a letter dated date in which you requested rulings on behalf of taxpayer with respect to a proposed transaction additional information was received in letters dated date date date and date the information submitted is summarized below taxpayer is a non-stock reciprocal insurance exchange organized under state a law that provides certain insurance products to certain individuals and to certain corporate and partnership entities and a variety of other entities engaged in business c taxpayer is an association_taxable_as_a_corporation under sec_831 of the code it files its federal_income_tax returns on a calendar-year basis taxpayer files statutory accounting financial statements with the state a insurance regulatory authorities a reciprocal is an organization or group of subscribers including individuals partnerships and corporations who may insure each other by exchanging insurance contracts through their commonly appointed attorney-in-fact all such insurance contracts are executed on behalf of all the subscribers by their designated attorney-in-fact taxpayer’s commonly appointed attorney-in-fact is its wholly owned subsidiary attorney-in-fact attorney-in-fact is included in the consolidated federal_income_tax return filed by taxpayer ownership of taxpayer exists in the form of membership interests which may be owned solely by owners to whom and for whom a policy of insurance has been issued in addition to insurance coverage taxpayer’s members as holders of liability insurance acquire rights a membership interest in taxpayer arising under its subscription agreements and rules and regulations and otherwise among such rights are the right to vote to share in taxpayer’s assets on liquidation and after qualifying as an insured for a certain number of continuous policy periods to receive distributions when declared by taxpayer’s board_of governors the board_of governors can declare a distribution to members out of the surplus determined to be beyond that needed for continuing operating requirements and the protection of the members the qualifications of members to receive dividends declared may be determined by the board_of governors except that a dividend may only be paid to a member who has been insured during four continuous policy periods if taxpayer is liquidated any assets remaining after payment of all liabilities would be distributed to members in accordance with state a law company is a state b corporation formed on date d to be the publicly held holding_company for sub company is a wholly-owned subsidiary of taxpayer sub a wholly owned subsidiary of company is a state a stock insurance corporation organized to write type g insurance in state b sub will have conducted no business prior to the merger described below state a statute provides that the surviving company in a merger of insurance_companies shall be responsible and liable for all of the liabilities and obligations of each of the merged companies plr-111190-99 for what are presented to be valid business purposes the following transaction the merger is proposed taxpayer will be converted from a reciprocal to an state a stock insurance_company the conversion will be effected through a plan and agreement of merger the merger agreement dated as of date e pursuant to which taxpayer will be merged into sub taxpayer represents that as part of the merger all of taxpayer’s membership interests will be extinguished and every person who was a member of taxpayer at the close of business on date e eligible member will receive common shares common shares of stock of company taxpayer further represents that out of a total of a common shares b common shares will be allocated pro-rata among eligible members based on the ratio of each such member’s earned premiums to the total earned premiums of all eligible members from date f through date e the remaining c common shares will be allocated evenly among eligible members no fractional shares will be issued fractional shares will be rounded down or up to the nearest whole number of shares rounding may cause the aggregate number of shares issued to eligible members in the merger to be slightly more or less than a taxpayer also represents that pursuant to the merger agreement the shares of company held by taxpayer will be canceled and in consideration of such cancellation company will issue to sub approximately d of the common shares issued in the merger taxpayer further represents that that d of the common shares will have the same aggregate value as the canceled shares taxpayer held in company before the merger determined immediately prior to taxpayer’s contribution to company of its sub stock after the merger sub will operate the insurance_business that taxpayer had been operating immediately prior to the conversion all insurance policies taxpayer issued as well as taxpayer’s other obligations and liabilities will be assumed or succeeded to by sub in the same manner as if incurred or contracted by sub taxpayer’s policyholders will not receive new policies from sub but they will receive an endorsement informing them that sub is taxpayer’s successor upon their renewal sub will issue those policies taxpayer represents that the business reason for the conversion is to enable company to obtain increased financial and structural flexibility and to provide greater access to capital resources than are currently available to taxpayer as a reciprocal and thus to position it for long term growth as an unincorporated association taxpayer is unable to raise capital through the sale of equity securities in contrast company as a corporation will be able to offer its shares as a means of raising capital the conversion in addition to providing benefits to taxpayer will also provide benefits to its members presently the membership interests in taxpayer are not transferable in contrast company’ common_stock will be freely tradable and will be listed on stock exchange additionally as a result of the conversion eligible members will become stockholders of company the following representations have been made in connection with the proposed transaction subject_to ruling below the merger will qualify under sec_368 and a d of the code and will be subject_to the provisions of sec_381 of the code plr-111190-99 it is the intention of company and sub to join in the filing of a consolidated federal_income_tax return after the merger the transaction will qualify under sec_1_1502-75 and iii of the regulations there will be no reinsurance agreement between taxpayer and sub none of the consideration issued with respect to the membership interests in the merger will be taken as a deduction in computing taxpayer’s taxable_income under subchapter_l of the code taxpayer has no amount of savings_credited_to_subscriber_accounts within the meaning of sec_832 sec_381 of the code provides that if a corporation acquires the assets of another corporation in a transfer to which sec_361 relating to nonrecognition_of_gain_or_loss to corpora- tions applies the acquiring_corporation succeeds to and takes into account as of the close of the date of transfer the items of the transferor_corporation described in sub sec_381 subject_to the conditions and limitations specified in subsections b and c of sec_381 this treatment is allowed only if the transfer is made in connection with a reorganization described in inter alia sec_368 sec_381 of the code provides in part that except in the case of an acquisition in connection with a reorganization described in subparagraph f of sec_368 the taxable_year of the transferor_corporation shall end on the date of transfer sec_381 of the code provides that if the acquiring_corporation is an insurance_company taxable under subchapter_l it must take into account those items of the transferor_corporation required to be taken into account for purposes of subchapter_l to the extent proper to carry out the purposes of sec_381 and of subchapter_l and under such regulations as may be prescribed by the secretary that code section was amended in by p l sec_5 to apply to all insurance_companies prior to that amendment its predecessor applied only to life_insurance_companies the regulations promulgated under that section have not been amended to reflect the change in the statute and continue to refer only to life_insurance_companies taxpayer and company are nonlife insurance_companies subject_to tax under sec_831 and sec_832 which are contained in subchapter_l sec_832 provides that the taxable_income of a nonlife insurance_company is gross_income defined in sec_832 less deductions allowed by sec_832 gross_income as defined in that section includes among other items the gross amount earned from underwriting_income underwriting_income is premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that the computation of premiums earned includes a comparison of the unearned premiums at the end of the preceding year with the unearned premiums at the end of the taxable_year sec_832 provides that the computation of losses_incurred includes a comparison of the discounted_unpaid_losses as defined in sec_846 outstanding at the end of the taxable_year with the discounted_unpaid_losses outstanding at the end of the preceding_taxable_year sec_832 indicates that unpaid loss adjustment expenses shall be included in unpaid_losses plr-111190-99 sec_832 provides in part that in the case of a mutual_insurance_company which is a reciprocal insurer there shall be allowed as a deduction the increase for the taxable_year in savings credited to subscribe accounts or there shall be included as an item_of_gross_income the decrease for the taxable_year in savings_credited_to_subscriber_accounts sec_1_381_c_22_-1 of the regulations requires the acquiring_corporation to take into account the reserves described in former sec_810 of the code now sec_807 transferred to it by the transferor_corporation as of the close of the date of transfer in accordance with the provisions of sec_381 and the regulations thereunder while no similar rule has been promulgated with respect to nonlife insurance_companies subject_to tax under sec_831 et seq it is reasonable to apply a rule similar to the rule in regulation sec_1_381_c_22_-1 to taxpayer’s unpaid_losses sec_846 provides that the amount of a taxpayer’s discounted_unpaid_losses at the end of any taxable_year attributable to any accident_year shall be the present_value of such losses as of such time determined in part by using the taxpayer’s applicable loss_payment_pattern sec_846 and provide that a taxpayer may elect to apply subsection a c of that section by using a loss_payment_pattern determined by reference to certain of the taxpayer’s own experience the election is made separately for each determination_year and every fifth calendar_year thereafter and applies to all of the taxpayer’s eligible lines of business during the determination_year sec_1_846-2 of the regulations provides that an insurer making the election must use its own historical loss_payment_pattern in discounting unpaid_losses for each line_of_business that is an eligible line_of_business in the relevant determination_year sec_1_1502-75 of the regulations provides as a general_rule that an affiliated_group will remain in existence only so long as the common parent_corporation remains as the common parent and at least one subsidiary remains affiliated with it sec_1_1502-75 of the regulations creates an exception to the general_rule of sec_1_1502-75 in the case of a transfer of the common parent's assets to a subsidiary that exception provides that an affiliated_group shall be considered as remaining in existence notwithstanding that the common parent is no longer in existence if the members of the affiliated_group succeed to and become owners of substantially_all of the assets of such former parent and there remains one or more chains of includible corporations connected through stock ownership with a common parent_corporation which is an includible_corporation and which was a member of the group prior to the date such former parent ceases to exist sec_1_1502-75 of the regulations provides in part that if a transfer of assets described in subsection ii of the subparagraph is an acquisition to which sec_381 of the code applies and if the group files a consolidated_return for the taxable_year in which the acquisition occurs then for purposes of sec_381 the former common parent shall not close its taxable_year merely because of the acquisition and all taxable years of such former parent ending on or taxpayer has no amount of savings_credited_to_subscriber_accounts within the meaning of sec_832 plr-111190-99 before the date_of_acquisition shall be treated as taxable years of the acquiring_corporation sec_1_1502-75 further provides that the corporation acquiring the assets shall close its taxable_year as of the date_of_acquisition and all taxable years of such corporation ending on or before the date_of_acquisition shall be treated as taxable years of the transferor_corporation the function of sec_1_1502-75 and iii is to recognize the continuity of an affiliated_group after a transaction that even though formally restructuring the group did not effect any substantial change in the composition of the group judged by reference to the underlying assets of the group it is implicit in the single economic entity_theory underlying the consolidated regulations that the group ought to continue in existence after such a transaction although the taxpayer for purposes of the election under sec_846 is company which has no loss experience it is consistent with the purpose of sec_1_1502-75 and iii to conclude that upon the completion of the merger the experience to be taken into account for purposes of determining company’s loss_payment_pattern is the experience of taxpayer based solely on the information submitted and the representations set forth above it is held as follows provided the proposed merger otherwise qualifies as a reorganization under sec_368 by reason of sec_368 of the code the merger as described above will satisfy the continuity_of_interest requirement set forth in sec_1_368-1 of the regulations taxpayer will not be entitled to a deduction under sec_832 for the transfer of assets to sub in consideration for the assumption by sub of liabilities under taxpayer’s insurance contracts sub will not take into premium income under sec_832 any amount with respect to taxpayer’s assets transferred to sub in connection with the merger provided that the transaction qualifies under sec_1_1502-75 and is a transaction to which sec_381 applies then for purposes of sec_381 a taxpayer shall not close its taxable merely because of the acquisition and all of taxpayer’s taxable years ending on or before the date of transfer shall be treated as taxable years of sub and b sub shall close its taxable_year as of the close of the date of transfer within the meaning of sec_1_381_b_-1 of the regulations and all taxable years of sub ending on or before the date of transfer shall be treated as taxable years of the taxpayer sub i will include in its estimate of unpaid_losses as of the beginning of the taxable_year in which the merger takes place ie as of the beginning of the calendar_year in which the merger takes place taxpayer’s unpaid_losses as of the end of the taxable_year immediately preceding that taxable_year and ii will include in its estimates of unpaid_losses as of the end of that taxable_year in which the merger takes place any unpaid_losses of taxpayer as of the end of that taxable_year for purposes of sec_846 after the merger sub will treat as its loss_payment_pattern the historical loss_payment_pattern of taxpayer immediately prior to the merger plr-111190-99 no opinion is expressed about the tax treatment of the transaction under any other provisions of the code and regulations of about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling specifically no opinion has been requested and none is expressed about the tax treatment of the distribution of the c common shares as described above this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate by __________________________ lewis k brickates assistant to the chief branch
